Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause. Claimant, a security officer, variously testified that he did not report to work as scheduled because he needed to earn more money and had sustained certain injuries during a prior confrontation with a coworker. The case law makes clear, however, that neither dissatisfaction with one’s wages (see Matter of Feliciano [Commissioner of Labor], 39 AD3d 1115, 1116 [2007]; Matter of Bollweg [Commissioner of Labor], 288 AD2d 811 [2001]) nor conflicts with a coworker (see Matter of Odock [Independent Living—Commissioner of Labor], 254 AD2d 551, 552 [1998]) constitutes good cause for leaving one’s employment. With regard to the alleged confrontation with the coworker and resulting injuries, of which the employer’s representative apparently was unaware, the medical documentation submitted by claimant indicates that he did not seek treatment until approximately two months after such incident purportedly occurred and, in any event, there is no indication that claimant received medical advice to leave his employment. To the extent that claimant and the employer’s representative offered conflicting accounts as to the circum*944stances surrounding claimant’s separation from employment, this presented a credibility issue for the Board to resolve (see Matter of Casey [Commissioner of Labor], 37 AD3d 964, 964-965 [2007]).
Mercure, J.P., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.